

115 HR 7103 IH: Suicide Prevention Analytics Act of 2018
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7103IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mr. Delaney (for himself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize a pilot program under which the Secretary of Health and Human Services, acting through
			 the Director of the Centers for Disease Control and Prevention, expands
			 and intensifies surveillance of self-harm and suicidal ideation behavior
			 in partnership with State and local public health departments, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Suicide Prevention Analytics Act of 2018. 2.Syndromic Surveillance of Self-Harm Behaviors and Suicidal Ideation ProgramTitle III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Syndromic Surveillance of Self-Harm Behaviors and Suicidal Ideation Program
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a pilot program, to be known as the Syndromic Surveillance of Self-Harm Behaviors and Suicidal Ideation Program, under which the Secretary expands and intensifies surveillance of self-harm and suicidal ideation behavior through—
 (1)the selection of State and local public health departments as partners in the pilot program; and (2)the provision of assistance, including an award of funds, to each such partner.
 (b)SelectionIn selecting State and local public health departments as partners in the pilot program under this section, the Secretary shall—
 (1)seek to select a diverse set of sites; and (2)consider such criteria as the Secretary determines to be appropriate, which criteria shall include—
 (A)population coverage; (B)geographical coverage;
 (C)urban and rural community representation; and (D)demographic makeup, including socioeconomic groupings, race, gender, and ethnicity.
 (c)Number of State and local public health departmentsIn carrying out the pilot program under this section, the Secretary shall enter into and maintain partnerships with the following number of State and local public health departments:
 (1)For fiscal year 2019, 4 departments. (2)For fiscal year 2020, 15 departments.
 (3)For fiscal year 2021, 25 departments. (4)For fiscal year 2022, 35 departments.
 (5)For fiscal year 2023, 50 departments. (d)Period of participationTo be selected as a partner in the pilot program under this section, a State or local public health department shall agree to participate in the program for a period of not less than 2 years.
 (e)Data sharing by HHSSubject to subsection (g), the Secretary shall, with respect to data on self-harm and suicidal ideation behavior that is collected pursuant to this section, share such data through—
 (1)the National Syndromic Surveillance Program’s Early Notification of Community Epidemics (ESSENCE) platform (or any successor platform); or
 (2)another appropriate surveillance program. (f)Data sharing by partnersAs a condition on participating in the pilot program under this section, subject to subsection (g), a State or local public health department shall agree to share in real time (to the extent possible) with the Centers for Disease Control and Prevention data on self-harm and suicidal ideation behavior for purposes of—
 (1)tracking and monitoring self-harm and suicidal ideation in real time to inform response activities to suicide clusters;
 (2)informing prevention programming for identified at-risk populations; and (3)conducting or supporting research.
 (g)Applicability of privacy protectionsThe provisions of this section shall be subject to the requirements of section 552a of title 5, United States Code. All Federal laws relating to the privacy of information shall apply to the data and information that is collected under this section.
					(h)Reports
 (1)SubmissionNot later than April 30th of each of calendar years 2020 through 2024, the Secretary shall submit a report to the Congress on the results of the pilot program under this section during the previous calendar year.
 (2)ContentsEach report under paragraph (1) shall include the following: (A)The specific data points captured under the pilot program under this section.
 (B)Challenges in implementing the pilot program, including with respect to data collection and reporting, at State and local public health departments in their first year of participation in the program.
 (C)Identification of any problems with implementation of the pilot program. (D)Potential solutions for such problems, including a description of the estimated costs of such potential solutions.
 (E)Description of any public health response that is initiated at the Federal, State, or local level in response to data collected through the pilot program.
 (F)Recommendations for improving public health responses to self-harm and suicidal ideation incidents. (3)Final reportThe final report required by paragraph (1) shall include recommendations on—
 (A)whether to reauthorize and expand the pilot program under this section; and (B)if so, how to improve the pilot program for purposes of such reauthorization and expansion.
 (i)DefinitionsIn this section: (1)The term self-harm means any behavior that is self-directed and deliberately results in injury or the potential for injury to oneself, including non-lethal forms of injuries to oneself, including cutting, asphyxiation, overdose of drugs (including through the use of opioids), and gun-related injuries, either with or without the intent to kill oneself.
 (2)The term suicidal ideation means thinking about, considering, or planning suicide. (j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated—
 (1)$500,000 for fiscal year 2019; and (2)such sums as may be necessary for fiscal years 2020 through 2023..
		